PER CURIAM.
This cause is before us on petition for writ of common law certiorari, response and reply thereto. Review is sought of an order denying a motion to dismiss for failure to prosecute. Review of these types of orders by appeal was previously allowed under former Rule 4.2, Florida Rules of Appellate Procedure, but was omitted from the present rule, Rule 9.130, Florida Rules of Appellate Procedure. In the absence of a showing of irreparable injury beyond the fact of having to go through trial,1 this court declines to exercise its jurisdiction to review by certiorari the nonfinal order denying motion to dismiss.
Accordingly, petition for writ of certiora-ri is DENIED without prejudice to petitioner’s right to raise this question on appeal from final judgment.
ROBERT P. SMITH, Jr., BOOTH and SHIVERS, JJ., concur.

. United Life Insurance Company v. Jowers, 118 So.2d 85 (Fla. 1st DCA 1960).